DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 25-27, and 29-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 29, line 1, the abbreviation “HDD” is not readily ascertainable and should include that for which it stands for i.e. --horizontal directional drilling (HDD)--.
As to claim 29, line 5, it is not readily understood if “a product line” is the same as “a product line” as at line 1.  If so, then --said product line-- should be replace “a product line” at line 5.
Claims 11 and 25 contains the trademark/trade name MAX-GEL.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or bentonite viscosifier and, accordingly, the identification/description is indefinite.
Claims 12 and  26 contains the trademark/trade name DRILPLEX  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe bentonite extender and, accordingly, the identification/description is indefinite.
Claims 13 and 27 contains the trademark/trade name RODEASE.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A lubricant and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as understood, claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US 5,241,993)  in view of Halderman et al (US 2019/0211628).
As to claim 29, Stephens discloses a method of installing a product line (plastic linear pipe 82 is installed at Fig. 3), comprising the steps of: filling a void (cavity 84 is being filled at Fig. 3) defined by a product line (plastic linear pipe 82 at Fig. 3) or trough 

Allowable Subject Matter
Claims 15-24 and 28 are allowed.
Claims 1-14 and 25-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 30-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art of record, individually or in combination, does not teach or fairly suggest a thixotropic non-cementitious thermal grout for HDD applications for use with a product line, comprising: a volume of sand; a volume of water; a volume of bentonite viscosifier; a volume of at least one bentonite extender; a volume of lubricant; and a volume of soda ash.
Halderman et al (US 2019/0211628) is in the art of methods relating to pulling and installing a product line (abstract) and teaches a thixotropic non-cementitious thermal grout (Para. [0070], thixotropic agent containing bentonite grout) for HDD applications (Para. [0079], horizontal directional drilling) for use with a product line (Para. [0079], product line), comprising: a volume of sand (Para. [0070], sand); a volume of water (Para. [0070], water); a volume of bentonite (Para. [0070], bentonite); a volume of lubricant (Para. [0076], lubricant). Halderman et al fails to explicitly disclose a volume of bentonite viscosifier, a volume of at least one bentonite extender, and a volume of soda ash.


Stephens is in the art of pumpable cement grout (abstract) and teaches a product line (line 40 at Fig. 1), comprising: a volume of sand (Col. 7, Ln. 5-10, sand); a volume of water (Col. 4, Ln. 37-38, water, see also water 16 at Fig. 1); a volume of bentonite viscosifier (Col. 10, Ln. 4-12, viscous suspension); a volume of at least one bentonite (Col. 10, Ln. 1, bentonite). Stephens fails to explicitly disclose a thixotropic non-cementitious thermal grout for HDD applications, a volume of at least on bentonite extender, a volume of lubricant, and a volume of soda ash.
None of the cited prior art teaches or fairly suggests a volume of bentonite extender.
As to claim 15, the prior art of record, individually or in combination, does not teach or fairly suggest a thixotropic non-cementitious thermal grout for trenching applications for use with a product line, comprising: a volume of sand; a volume of water; a volume of bentonite viscosifier; a volume of at least one bentonite extender; a volume of lubricant; and a volume of soda ash.

	

Dillon et al (US 2016/0002521)is in the art of wellbore fluids (abstract) and teaches a volume of sand (Para. [0072], sand); a volume of water (Para. [0072], water); a volume of bentonite viscosifier (Para. [0196], bentonite viscosifier); a volume of lubricant (Para. [0065], lubricant); and a volume of soda ash (Para. [0227], soda ash). Dillon et al fails to explicitly disclose a thixotropic non-cementitious thermal grout for trenching applications for use with a product line and a volume of at least one bentonite extender.
Stephens is in the art of pumpable cement grout (abstract) and teaches a product line (line 40 at Fig. 1), comprising: a volume of sand (Col. 7, Ln. 5-10, sand); a volume of water (Col. 4, Ln. 37-38, water, see also water 16 at Fig. 1); a volume of bentonite viscosifier (Col. 10, Ln. 4-12, viscous suspension); a volume of at least one bentonite (Col. 10, Ln. 1, bentonite). Stephens fails to explicitly disclose a thixotropic non-cementitious thermal grout for trenching applications, a volume of at least on bentonite extender, a volume of lubricant, and a volume of soda ash.

None of the cited prior art teaches or fairly suggests a volume of bentonite extender.
As to claim 30, the prior art of record, individually or in combination, does not teach or fairly suggest the method according to claim 29, wherein said thixotropic non-cementitious thermal grout comprises a volume of a frac sand at about 1629 lb/yd3; a volume of water at about 982 lb/yd3; a volume of bentonite viscosifier at about 43.5 lb/yd3 ; a volume of at least one bentonite extender at about 10.3 lb/yd3 a volume of lubricant at about 4.0 lb/yd3 ; and a volume of soda ash at about 7.6 lb/yd3
Halderman et al (US 2019/0211628)is in the art of methods relating to pulling and installing a product line (abstract) and teaches the method according to claim 29, wherein said thixotropic non-cementitious thermal grout (Para. [0070], thixotropic agent containing bentonite grout) comprises a volume of sand (Para. [0070], sand); a volume of water (Para. [0070], water); a volume of bentonite (Para. [0070], bentonite); a volume of lubricant (Para. [0076], lubricant). Halderman et al (US 2019/0211628) fails to explicitly disclose a volume of a frac sand at about 1629 lb/yd3, a volume of water at about 982 lb/yd3, a volume of bentonite viscosifier at about 43.5 lb/yd3, a volume of at least one bentonite extender at about 10.3 lb/yd3 a volume of lubricant at about 4.0 lb/yd3, and a volume of soda ash at about 7.6 lb/yd3.
None of the cited prior art teaches or fairly suggests a volume of a frac sand at about 1629 lb/yd3, a volume of water at about 982 lb/yd3, a volume of bentonite viscosifier at about 43.5 lb/yd3, a volume of at least one bentonite extender at about 
As to claim 31, the prior art of record, individually or in combination, does not teach or fairly suggest the method according to claim 29, further comprising the steps of: agitating said thixotropic non-cementitious thermal grout to un-gel said thixotropic non-cementitious thermal grout; and pulling the product line out through said thixotropic non-cementitious thermal grout.
Halderman et al (US 2019/0211628)is in the art of methods relating to pulling and installing a product line (abstract) and teaches the method according to claim 29. Halderman et al fails to explicitly disclose further comprising the steps of: agitating said thixotropic non-cementitious thermal grout to un-gel said thixotropic non-cementitious thermal grout; and pulling the product line out through said thixotropic non-cementitious thermal grout.
As to claim 32,  the prior art of record, individually or in combination, does not teach or fairly suggest the method according to claim 29, further comprising the steps of surrounding the product line with said thixotropic non-cementitious thermal grout and inhibiting corrosion of metal, said thixotropic non-cementitious thermal grout having a pH value in the range of about 11-12.
Halderman et al (US 2019/0211628)is in the art of methods relating to pulling and installing a product line (abstract) and teaches the method according to claim 29. Quanta fails to explicitly disclose further comprising the steps of surrounding the product line with said thixotropic non-cementitious thermal grout and inhibiting corrosion of 
As to claims 33-34, the prior art of record, individually or in combination, does not teach or fairly suggest the method according to claim 29, further comprising the step of surrounding the product line with said thixotropic non-cementitious thermal grout, said thixotropic non-cementitious thermal grout having a thermal resistivity value of about less than or equal to 75 C-cm/W. 
Halderman et al (US 2019/0211628)is in the art of methods relating to pulling and installing a product line (abstract) and teaches the method according to claim 29. Halderman et al fails to explicitly disclose further comprising the step of surrounding the product line with said thixotropic non-cementitious thermal grout, said thixotropic non-cementitious thermal grout having a thermal resistivity value of about less than or equal to 75 C-cm/W. 18
As to claim 35, the prior art of record, individually or in combination, does not teach or fairly suggest the method according to claim 29, further comprising the step of surrounding the product line with said thixotropic non-cementitious thermal grout, said thixotropic non-cementitious thermal grout having an electrical resistivity value of about 325 Ohm-cm.
Halderman et al (US 2019/0211628)is in the art of methods relating to pulling and installing a product line (abstract) and teaches the method according to claim 29. Quanta fails to explicitly disclose further comprising the step of surrounding the product line with said thixotropic non-cementitious thermal grout, said thixotropic non-cementitious thermal grout having an electrical resistivity value of about 325 Ohm-cm.

As to claim 36, the prior art of record, individually or in combination, does not teach or fairly suggest the method according to claim 29, further comprising the step of said thixotropic non-cementitious thermal grout effluxing for about fifteen seconds.
Halderman et al (US 2019/0211628)is in the art of methods relating to pulling and installing a product line (abstract) and teaches the method according to claim 29. Halderman et al (US 2019/0211628) fails to explicitly disclose further comprising the step of said thixotropic non-cementitious thermal grout effluxing for about fifteen seconds.
As to claim 37, the prior art of record, individually or in combination, does not teach or fairly suggest the method according to claim 29, further comprising the step of removing air pockets from said thixotropic non-cementitious thermal grout during said filling step.
Halderman et al (US 2019/0211628)is in the art of methods relating to pulling and installing a product line (abstract) and teaches the method according to claim 29. Halderman et al fails to explicitly disclose further comprising the step of removing air pockets from said thixotropic non-cementitious thermal grout during said filling step.
As to claim 38, the prior art of record, individually or in combination, does not teach or fairly suggest the method according to claim 29, wherein said step of filling the void with said thixotropic non-cementitious thermal grout occurs before said step of installing the product line through said thixotropic non-cementitious thermal grout.


As to claim 39, the prior art of record, individually or in combination, does not teach or fairly suggest the method according to claim 29, further comprising the step of surrounding the product line with said thixotropic non-cementitious thermal grout, said thixotropic non-cementitious thermal grout has a density value within the range of about 97 to 99 pounds per cubic foot and a specific gravity value of about 1.6.
Halderman et al (US 2019/0211628)is in the art of methods relating to pulling and installing a product line (abstract) and teaches the method according to claim 29. Halderman et al fails to explicitly disclose further comprising the step of surrounding the product line with said thixotropic non-cementitious thermal grout, said thixotropic non-cementitious thermal grout has a density value within the range of about 97 to 99 pounds per cubic foot and a specific gravity value of about 1.6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL